DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 8 remain pending in the application can have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itou et al. (US 2005/0039355).
Regarding Claim 1:
Itou et al. teaches an internal combustion engine (14), comprising: a fan cover (35) that covers a cooling fan (52) driven by a crankshaft (48); a top cover (31) that covers the fan cover; and a cooling air passage (via a, b, c shown in figures 12a and 12b) between the fan cover and the top cover, wherein the fan cover includes a first rib (the projecting rim around the fan cover shown in figs 12a and 12b) facing the top cover in the cooling air passage.
	Regarding Claim 2:
Itou et al. teaches the top cover includes a second rib (95) facing the first rib.
	Regarding Claim 3:
Itou et al. teaches the top cover includes a cooling air intake (78) portion, the cooling air intake portion has an upper surface and a side surface inclining downward from the upper surface, and the side surface includes a side surface intake port for taking in cooling air (fig 12a).
	Regarding Claim 4:
Itou et al. teaches a gap between the first rib and the second rib is formed to be narrower than an opening width of the side surface intake port (Fig 12a).
	Regarding Claim 5:
Itou et al. teaches the second rib is formed at a position away from the inclining side surface (Figures 10 – 12).
	Regarding Claim 7:
Itou et al. teaches the crankshaft is a vertical crankshaft that extends substantially in the vertical direction and is to be used for a working machine (paragraph 0002 and 0063).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itou et al. (US 2005/0039355) and in view of Kobayashi et al. (US 2021/0017933).
	Regarding Claim 6:
Itou et al. is silent to the fan cover has a fixing portion for fixing a recoil on a surface facing the top cover, and the first rib is provided on an outer side of the fixing portion.
However, Kobayashi et al. teaches the fan cover has a fixing portion (3, 31, 45) for fixing a recoil (2) on a surface facing the top cover, and the first rib is provided on an outer side of the fixing portion (fig 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the recoil starter of Kobayashi et al. in the engine of Itou et al. in order to start the engine, which is commonly utilized in work machines.
	Regarding Claim 8:
Itou et al. teaches a work machine (Fig 1), but is silent to the working machine is a lawn mower having a blade at a lower part.
However, Kobayashi et al. teaches the working machine is a lawn mower having a blade at a lower part (paragraph 0002, Fig 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the modified engine of Itou et al. for a lawnmower since it is considered a work machine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747